



TRINET GROUP, INC.


EMPLOYMENT AGREEMENT
(as amended February 26, 2018)




THIS EMPLOYMENT AGREEMENT (this "Agreement”) is entered into by and between
BARRETT BOSTON (the “Executive,” "you" or “your”) and TriNet Group, Inc., a
Delaware corporation (the "Company"), on October 16, 2017. This Agreement
amends, supersedes and terminates any and all prior agreements with respect to
your employment terms and severance benefits, without limitation, including but
not limited to, any oral or written offers, agreements or summaries of
employment terms (the "Previous Agreements"), and no benefits of any sort shall
be paid under said Previous Agreements.


1.
EMPLOYMENT BY THE COMPANY



1.1    Title and Responsibilities. Subject to the terms set forth herein, and
effective on the date on which you commence your employment with the Company,
which shall be no later than October 23, 2017 (the “Effective Date”), you will
be employed as Senior Vice President & Chief Revenue Officer of the Company and
you will report to the Chief Executive Officer. During your employment with the
Company, you will devote your best efforts and substantially all of your
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacity permitted by the Company's general employment
policies) to the business of the Company. Within this relationship, you shall be
expected to perform those duties the Company requires, within the bounds of its
policies and the law, to the highest professional and ethical standards.
Notwithstanding the foregoing, it is acknowledged and agreed that you may engage
in civic and not-for-profit activities and/or serve on the boards of directors
of non­competitive private or public companies; provided, in each case that such
activities do not materially interfere with the performance of your duties
hereunder and, for service on any board of directors, prior approval is obtained
from the Chief Legal Officer of the Company.


1.2    At-Will Employment. Your relationship with the Company is at-will, which
means that you and the Company will have the right to terminate this Agreement
and your employment with the Company at any time with or without cause, and with
or without advance notice. In addition, the Company retains the discretion to
modify the terms of your employment, including but not limited to position,
duties, reporting relationship, office location, compensation, and benefits, at
any time. Your at-will employment relationship may only be changed in a written
agreement approved by the Board and signed by you and a member of the Board (or
a duly authorized officer of the Company). You also may be removed from any
position you hold in the manner specified by the Bylaws of the Company and
applicable law.
1.3    Company Employment Policies. The employment relationship between the
parties will be governed by this Agreement and the standard employment terms and
conditions as set forth in in the Company’s employee handbook and other form
agreements, policies and procedures of the Company, including those relating to
the mandatory arbitration provisions relating to employment-related disputes,
the protection of confidential information and the assignment of inventions,
except that when the terms of this Agreement differ from or are in conflict with
the Company's general employment policies or procedures, this Agreement will
control. Your failure or refusal to complete any of the Company’s standard form
agreements, acknowledgement of the Company’s standard employment policies and
procedures or to produce acceptable proof of authorization to work on the first
day of your employment





--------------------------------------------------------------------------------





will result in the automatic termination of your employment without triggering
any severance benefits, notwithstanding section 2.4(c) below or the Severance
Plan (as defined below).


2.
COMPENSATION.



2.1     Base Salary. Commencing on the Effective Date, you will earn a starting
base salary at an annualized rate of Four Hundred Twenty-Five Thousand Dollars
($425,000.00), payable semi-monthly on the Company’s standard payroll dates,
less any payroll deductions and all required taxes and withholdings. You will be
considered for annual adjustments in base salary in accordance with Company
policy and subject to review and approval by the Compensation Committee of the
Board (the "Committee"). This is a full-time, exempt position and you are
expected to work the Company’s normal business hours and such additional time as
may be required by the nature of your work assignments (for which you will not
be eligible for overtime compensation).




2.2    Equity Awards. The parties agree that, in exchange for acceptance of the
offer of employment and the execution of this Agreement, after the Effective
Date, the Chief Executive Officer will recommend to the Committee (A) an equity
grant with a grant date value of One Million Two Hundred Thousand Dollars
($1,200,000.00) (the “RSU Award”) comprised of time-vested restricted stock
units to be settled in shares of the Company’s common stock (“RSUs”) and (B) an
equity grant with a target award value of Eight Hundred Thousand Dollars
($800,000) (the “Performance-based Restricted Stock”) comprised of
performance-based restricted shares of the Company’s common stock (the
“Performance-based Restricted Shares”). The RSU Award and the Performance-based
Restricted Stock Award are each referred to herein as an “Equity Award.” Each
Equity Award shall be made pursuant to the Company's 2009 Equity Incentive Plan
and shall be subject to the terms and conditions set forth in the Company’s
forms of grant notice and award agreements. Approval of the recommendation of
each Equity Award is in the sole and unreviewable discretion of the Board and/or
the Committee.


The number of RSUs actually awarded under the RSU Award shall be determined
based on the closing market price on the Grant Date, as defined under the
Committee’s standard award resolution language, following approval by the
Committee. The RSUs under the RSU Award shall, if and when granted by the
Committee, be subject to the Company's standard four-year vesting schedule for
new hires, with 1/4th of the total shares subject to the RSU Award (rounded down
to the nearest whole share) vesting on the first anniversary of the Grant Date
of the RSU Award, and thereafter 1/16th of the total shares subject to the RSU
Award (rounded down to the nearest whole share, except for the last vesting
installment) vesting on the 15th day of the second month of each calendar
quarter after such first anniversary, in each case conditioned on your
Continuous Service (as defined in the Company’s equity incentive plan) through
each such vesting date.


The Performance-based Restricted Stock Award shall be included in the
recommendation submitted to the Committee during the Company’s regular 2018
executive compensation planning process. The target and maximum number of
Performance-based Restricted Shares awarded under the Performance-based
Restricted Stock Award shall be determined based on the closing market price on
the Grant Date, as defined under the Committee’s standard award resolution
language, following approval by the Committee. The number of Performance-based
Restricted Shares actually earned under the Performance-based Restricted Stock
Award shall be measured using performance criteria approved by the Committee
using a one-year performance period (January 1, 2018 to December 31, 2018),
with, notwithstanding the vesting of any other Performance-based Restricted
Stock awarded to other executives, 50% of any earned





--------------------------------------------------------------------------------





Performance-based Restricted Shares under the Performance-based Restricted Stock
Award vesting on December 31, 2019, and the remaining 50% of any earned
Performance-based Restricted Shares under the Performance-based Restricted Stock
Award vesting on December 31, 2020, in each case conditioned on your Continuous
Service (as defined in the Company’s equity incentive plan) through each such
vesting date.


2.3    Target Variable Compensation. Each year, you will be eligible to earn an
annual performance-based variable compensation amount based on the achievement
of corporate performance goals established by the Company and subject to
approval by the Committee and individual performance goals and objectives, with
the target amount for such variable compensation established in the Company's
annual executive bonus plan (the “Target Variable Compensation"). For 2017,
subject to the achievement of the corporate and individual performance goals and
objectives, you will be eligible to receive up to a Target Variable Compensation
amount of Four Hundred Seventy-Five Thousand Dollars ($475,000.00) under the
2017 executive bonus plan, subject to proration based on your actual service
period for the year. Achievement against goals and the actual amount of the
Target Variable Compensation earned will be determined by the Company, in its
sole discretion, and will be subject to the approval of the Committee. In order
to earn and be paid such variable compensation, you must remain an active
employee throughout the full-time period for which the Target Variable
Compensation is paid, and for which time period the Company and the Committee
assesses performance and the related compensation amounts, and you must be
employed and in good standing on the date of Target Variable Compensation
distribution. Any earned Target Variable Compensation shall be paid within
thirty (30) days following its determination and approval by the Committee.


2.4     Company Benefits.


(a)     Standard Company Benefits.     You will be eligible to participate in
the Company's standard employee benefits plans that are available to employees
generally, as in effect from time to time, subject to the terms and conditions
of such plans.


(b)    Relocation Assistance. You will be located in our office at 1100 San
Leandro Blvd. San Leandro, California (the “Designated Location”). You will
relocate from your current residence to the Designated Location no later than
August 30, 2018. Because the Designated Location is more than 50 miles from your
current residence, you will be eligible for reimbursement of (A) reasonable
travel expenses for one trip for you and your spouse from Westport, CT to the
San Francisco Bay Area to locate and make arrangements for alternative housing,
and, (B) additional verified relocation expenses of up to $135,000.00, less any
applicable payroll deductions and all required taxes and withholdings.
Relocation expenses generally include shipment of household items, reasonable
travel to locate new housing, costs associated with temporary housing and
similar expenses. You will be responsible for any taxes associated with payment
to you for such reimbursements that are deemed taxable according to the IRS
regulations. In the event that you either (x) fail to relocate to the Designated
Location by August 30, 2018, or (y) voluntarily terminate your employment with
the Company within one year of your relocation to the Designated Location, you
will be responsible for immediate repayment in full to the Company for any
relocation assistance amounts previously reimbursed to you by the Company. You
may be required to travel periodically as may otherwise be required by the
nature of your work assignments, including periodic CEO staff meetings, for
which you will be reimbursed for reasonable travel expenses in accordance with
the Company’s current Employee Travel and Expense Policy.





--------------------------------------------------------------------------------





(c)    Severance Benefits. The Chief Executive Officer will recommend to the
Committee that you be designated as a Participant in the TriNet Group, Inc.
Amended and Restated Severance Benefit Plan (the “Severance Plan”), a copy of
which is attached hereto as Annex A, which shall be the only severance benefits
from the Company to which you shall be entitled. Once you are designated as a
Participant, in order to receive any severance benefits under the Severance
Plan, you are required to return a signed copy of the Participation Notice,
which is attached as Exhibit A to the Severance Plan, to the Chief Legal
Officer.


2.5    Expense Reimbursements. For the avoidance of doubt, to the extent that
any reimbursements payable by the Company to you under this Agreement or
otherwise are subject to the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.


3.    CONFIDENTIAL INFORMATION. As a condition of your continued employment, you
must sign and comply with the Proprietary Information and Invention Agreement
attached hereto as Annex B.








[Remainder of page intentionally left blank]















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this employment agreement
effective as of the Effective Date.






TRINET GROUP, INC.






/s/ Burton M. Goldfield

--------------------------------------------------------------------------------

BURTON M. GOLDFIELD
President & Chief Executive Officer




EXECUTIVE






/s/ Barrett Boston

--------------------------------------------------------------------------------

BARRETT BOSTON





--------------------------------------------------------------------------------








ANNEX A




TRINET GROUP, INC. AMENDED AND RESTATED EXECUTIVE
SEVERANCE BENEFIT PLAN






[Separately filed with the Securities and Exchange Commission as an exhibit to
the Form 8-K, filed om May 23, 2017.]







--------------------------------------------------------------------------------








ANNEX B


PROPRIETARY INFORMATION AND INVENTION AGREEMENT







--------------------------------------------------------------------------------






PROPERIETARY INFORMATION AND INVENTION AGREEMENT (PIIA) CHR


As part of the consideration for my employment or my continued employment and
the compensation now or hereafter paid to me, including, but not limited to,
salary, bonus awards, or other type of compensation, I agree as follows:


1. Maintaining Confidential Company Information. I will not, during and after my
employment with TriNet Group,
Inc., or any of its successors, subsidiaries, assigns, related companies, and
divisions (collectively, the “Company”), (i) directly or indirectly disclose to
any person or entity, or use, except for the sole benefit of the Company, any of
the Company’s confidential or proprietary information or trade secrets
(collectively, “Company Information”) or (ii) publish or submit for publication,
any article or book relating to the Company, its development projects, or other
aspects of Company business, without the prior written permission from the
Company’s Chief Legal Officer. By way of illustration and not limitation,
Company Information shall include the Company’s trade secrets; research and
development plans or projects; data and reports; computer materials such as
software programs, instructions, source and object code, and printouts; products
prospective products, inventions, developments, and discoveries; data
compilations, development databases; business improvements; business plans
(whether pursued or not); ideas; budgets; unpublished financial statements;
licenses; pricing strategy and cost data; information regarding the skills and
compensation of other employees of the Company; the personally identifying and
protected health information of other employees of the Company, including
worksite employees of TriNet customers; lists of current and potential customers
of TriNet; strategies, forecasts and other marketing information and techniques;
employment and recruiting strategies and processes; sales practices, strategies,
methods, forecasts, compensation plans, and other sales information; investor
information; and the identities of the Company’s suppliers, vendors, and
contractors, and all information about those supplier, vendor and contractor
relationships such as contact person(s), pricing and other terms. The definition
of Company Information shall include both “know-how” (i.e., information about
what works well) and “negative know-how” (i.e., information about what does not
work well). I further acknowledge and recognize that all Company Information is
confidential and proprietary, and shall remain the exclusive property of the
Company. To the extent that I have any question as to whether something
constitutes Company Information, I agree to obtain the express written
permission of my manager before using or disclosing the information in any way.
Notwithstanding the foregoing, I understand that the restrictions on my
disclosure or use of Company Information described in this paragraph shall not
limit in any way any right I may have to disclose or use information pursuant to
the National Labor Relations Act (if I am a United States employee) or any other
applicable law.


2. Third Party Information. I understand that the Company has in the past
received, and in the future may receive
from third parties, confidential or proprietary information (“Third Party
Information”), subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after my employment with the Company, I will hold all Third
Party Information received by me in the strictest confidence and will not
disclose it to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use it, except in
connection with my work for the Company.


3. No Improper Use of Information of Prior Employers and Others. During my
employment with the Company,
I will not improperly use or disclose any confidential information or trade
secrets of any former employer or any other person to whom I have an obligation
of confidentiality, and I will not bring on to Company premises or equipment any
proprietary or confidential information or property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person. I will use in
the performance of my duties only information which is generally known and used
by persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. For California employees only: I
certify that I have read and completed the Limited Exclusion Notification
attached as Exhibit A.





--------------------------------------------------------------------------------





4. Return of Company Property. When I leave the employ of the Company, I will
deliver to the Company (and
will not keep in my possession, copy, recreate or deliver to anyone else in
whole or in part) any and all items including but not limited to files,
drawings, notes, notebooks, memoranda, specifications, records, business plans
and forecasts, financial information, sales materials, customer and prospective
customer lists, reports, programs, proposals, specifications computer-recorded
information (including emails), tangible property (including but not limited to
laptop/desktop computers, flash drives, CD-ROMs, cell phones, blackberries,
tablets and other PDA devices), building entry/access cards, identification
badges and keys, devices, and documents, together with all copies thereof (in
whatever medium recorded) and any other property or material containing or
disclosing Company Information or Third Party Information. I further agree that
any property owned by the Company, wherever located, including disks and other
storage media, computers, filing cabinets, desks/desk drawers, or lockers, is
subject to inspection by Company personnel at any time during my employment and
after, with or without notice.


5. No Conflicting Employment; Solicitation Restrictions. While employed by the
Company, I will not, without the Company’s prior written consent, directly or
indirectly engage in any employment, consulting, or other activity which creates
or is likely to create an actual or a potential conflict of interest with my
employment at the Company or conflict with any of my obligations under this
Agreement. In addition, during any period in which I am employed by the Company
and for a period of one year thereafter, I shall not directly or indirectly, for
myself or on behalf of any other person or entity, in any manner or capacity
whatsoever, solicit, approach, recruit, interview, offer to hire or attempt to
hire, or in any manner endeavor to entice away any person who is employed by or
associated with the Company as an employee, independent contractor or agent.
Finally, during any period in which I am employed by the Company and for a
period of one year thereafter, I shall not directly or indirectly, for myself or
on behalf of any other person or entity, whether as an employee, owner,
part-owner, shareholder, officer, director, trustee, partner, member, sole
proprietor, consultant, agent, representative, or in any other manner or
capacity whatsoever, use Company Information to attempt to call on, solicit or
take away any clients or prospects of the Company except on behalf of the
Company.


6. Ownership of Discoveries & Results and Proceeds. Any inventions (whether or
not patentable), discoveries, designs, business methods, improvements or works
of authorship made by me, alone or jointly with others, and all results and
proceeds of my services to the Company ("Results and Proceeds”) at any time
during my employment by the Company which are made, conceived, reduced to
practice or learned by me in the course and scope of my employment or with the
use of the Company’s time, property (whether tangible or intangible), materials
or facilities, or relating to any subject matter with which my work for the
Company is concerned, are hereby irrevocably and unconditionally assigned to the
Company for its benefit and shall be the exclusive property of the Company. Any
copyrightable subject matter included in the Results and Proceeds shall be
“works made for hire” as that phrase is defined in the Copyright Act of 1976 (17
U.S.C. 101 et seq.). If it is ever determined that any Results and Proceeds
cannot be considered “works made for hire” or otherwise cannot be fully assigned
to the Company under applicable law, I hereby grant to Company in perpetuity and
on an exclusive and irrevocable basis all worldwide rights of every kind and
nature, whether now known or hereafter recognized, in and to such Results and
Proceeds to the maximum extent permitted by applicable law. Without limitation
of the foregoing, Company has the exclusive right to obtain and own all patents
and copyright registrations with respect to such Results and Proceeds. Neither
the expiration nor the termination of this Agreement shall affect the Company’s
ownership of or rights in the Results and Proceeds or any intellectual property
rights therein. To facilitate the determination of whether any invention,
discovery, designs, business methods, improvement or work of authorship is
properly transferable to the Company, I will promptly advise it of all
inventions, discoveries, improvements or works of authorship made, conceived,
reduced to practice or learned by me during the term of my employment and for
six months after termination of my employment. I understand that my obligations
under this paragraph 6 do not apply to any invention that qualifies fully as a
non-assignable invention under Section 2870 of the California Labor Code, as
explained in Exhibit A, or any law of any other jurisdiction of similar effect,
in each case, to the extent applicable to my inventions. I have completed
Exhibit B, which lists all inventions, improvements and other works
(“Pre-existing Work”) that I have alone or jointly with others, conceived,
developed, reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties.





--------------------------------------------------------------------------------





I hereby represent and warrant that there is no Pre-existing Work other than as
set forth in Exhibit B. If Exhibit B is not completed, there is no Pre-existing
Work for which I claim ownership. I agree that I will not incorporate any
Pre-existing Work into any Company works without first obtaining the express,
written approval of the Company in each case. To the extent that I incorporate
any Pre-existing Work into any Company works, I hereby represent and warrant
that I have all necessary rights and authority to do so and hereby grant to
Company the perpetual, irrevocable, non-exclusive, worldwide, royalty-free and
sublicensable right to use and exploit such Pre-existing Work for any and all
purposes in connection with the Company's and its affiliates' and their
respective successors' and assigns' current and future businesses. For Canadian
employees only: I certify that I have read and completed the Acknowledgment and
Waiver attached as Exhibit C.


7. Perfection and Enforcement of Proprietary Rights. I will assist the Company
in every proper way at the Company's request and direction to obtain, perfect
and enforce United States, Canadian and foreign patent, copyright, mask work and
other intellectual property rights (“Proprietary Rights”) relating to Company
Information and/or Results and Proceeds in any and all countries. Without
limiting the generality of the foregoing, I will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. My obligation to assist the Company pursuant to this
paragraph 7 shall continue following the termination of my employment, but the
Company shall compensate me at a reasonable rate to be determined by the Company
consistent with its ordinary practices after my termination for the time
actually spent by me at the Company’s request for such assistance. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to obtain my signature for any document
required by this paragraph 7, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
documents with the same legal force and effect as if originally executed by me,
and I declare that this power of attorney shall be deemed to be coupled with an
interest and irrevocable, and may be exercised during any subsequent legal
incapacity


8. No Continued Employment; Exit Interview. I understand that my employment with
the Company is at-will and that this Agreement does not confer any right of
continued employment by the Company, and does not limit in any way the Company’s
right or my right to terminate my employment at any time, with or without cause.
In the event my employment with the Company terminates for any reason, I will,
if requested, participate in an exit interview with the Company and reaffirm in
writing my obligations as set forth in this Agreement. I agree to provide the
Company with the name and address of my new employer, and consent to the
Company’s notification to my new employer of my rights and obligations under
this Agreement.


9. Legal and Equitable Remedies. I recognize that my violation of this Agreement
exposes the Company to irreparable harm and that the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond, and without
prejudice to any other rights and remedies (including recovery of monetary
damages) that the Company may have for a breach of this Agreement.


10. Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and me relating to the
subject matter hereof and supersedes all prior agreements, promises,
representations or inducements between the Company and me that concern the
subject matter of this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged.


11. Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect. Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad or partially invalid, illegal or
unenforceable, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear. I agree that a court may rewrite, revise, or edit this Agreement to make
it enforceable.







--------------------------------------------------------------------------------





12. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its successors and its assigns.


13. Survival. The provisions of this Agreement shall survive the termination of
my employment, regardless of the reason for the termination, and the assignment
of this Agreement by the Company to any successor in interest or other assignee.


14. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


15. Change in Employment. I agree that any subsequent change in my duties,
title, salary or compensation will not affect in any respect the validity,
enforceability, or scope of this Agreement.


16. Trade Secrets Act. Pursuant to the Defend Trade Secrets Act of 2016, I
understand that: An individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: – (a) is made in (i) confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding, if such filing is made under seal. Further, an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer’s trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual: (a) files any document containing the trade secret under seal; and
(b) does not disclose the trade secret, except pursuant to court order.


17. Exception to Confidentiality. Notwithstanding anything in this Agreement or
otherwise, I understand that I have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental authorities and self-regulatory
organizations, and as such, nothing in this Agreement or otherwise is intended
to prohibit me from disclosing this Agreement to, or from cooperating with or
reporting violations to, the SEC or any other such governmental authority or
self-regulatory organization, and I may do so without notifying the Company. The
Company may not retaliate against me for any of these activities, and nothing in
this Agreement or otherwise would require me to waive any monetary award or
other payment that I might become entitled to from the SEC or any other
governmental authority.


18. Governing Law. If I am a United States employee, this Agreement will be
governed by the laws of the State of California, without regard to conflicts of
law principles. If I am a Canadian employee, this Agreement will be governed by
the laws of the Province of Ontario and the federal laws of Canada applicable in
that Province, without regard to conflicts of law principles.




I HAVE READ THIS AGREEMENT CAREFULLY, and completed and executed Exhibits A, B
and/or C if applicable. I UNDERSTAND AND AGREE TO ITS TERMS.









--------------------------------------------------------------------------------








/s/ Barrett Boston
2/26/2018
 
BARRETT BOSTON
DATE






